Detailed Action
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM) based on application and preliminary amendment filed 5/29/20. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.      Claims 1-15 receive priority to DE 10 2017 221 633 A1 filed 12/01/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 7, 8 and 13 objected to because of the following informalities:
With respect to claim 7, the claim recites the limitation “determining a driving operational state at a potential stopping point was determined in a traffic jam situation…” in the first paragraph of the claim. In the interest of clarity, the Examiner exhorts the Applicant to change the limitation to “determining that a driving operational state at a potential stopping point was determined in a traffic jam situation…”.
With respect to claim 8, the claim recites the limitation “the vehicle” in the 2nd paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner construes the claim as referring to the “motor vehicle” that has already been claimed. It will be appreciated if the limitation “the vehicle” is changed to “the motor vehicle”.
With respect to claim 13, the claim recites “determining an upcoming potential stopping point in an earlier journey…”, in the interest of clarity, the Examiner exhorts the Applicant to change the limitation to “determining an upcoming potential stopping point from an earlier journey…”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, with respect to claim 8, a limitation recites "the control device" in the 2nd paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim. That is, there is no mention within the amended claims of “a control device” before claim 8. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 9,759,573 B2, hereinafter Meyer), further in view of Huang (DE 10 2011 004 425 A1).
With respect to claim 1, Meyer teaches a method for operating a motor vehicle during a journey along a route, the method comprising: determining an upcoming potential stopping point along the route (3:23-29, claim 11, the energy prediction tool relies at least on a stop prediction model in order to predict the energy consumption for the vehicle, based at least on a predicted number of stops for the vehicle as it travels along a road segment); upon approach to the potential stopping point, calculating a value for a probability of a stopping procedure of the motor vehicle at the stopping point at least in part on a stopping model (7:40-57, Fig.2A and Fig.2B, item 203, i.e. “Stop Prediction Model”); wherein the stopping model, includes a statistical model providing intermediate values between 0% and 100% for the probability value (7:58-63, it is inherent that if there is a value of 100%, there is a value of 0%).
Meyer does not disclose that if the probability value is in a predetermined range of values defining a likely occurrence of the stopping procedure, triggering a predetermined operating measure to adapt operation of the motor vehicle to the stopping procedure.
However, Huang discloses that if the probability value (Fig.2 and Fig.3: Prot) is in a predetermined range of values defining a likely occurrence of the stopping procedure, triggering a predetermined operating measure to adapt operation of the motor vehicle to the stopping procedure ([0047], Huang discloses “For example, a control measure is initiated when a threshold value of Prot = 0.6 is exceeded”).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Huang to determine an upcoming potential stopping point along a route, upon approach to the potential stopping point, calculate a value for a probability of a stopping procedure of the motor vehicle at the stopping point at least in part on a stopping model; wherein the stopping model, includes a statistical model providing intermediate values between 0% and 100% for the probability value, and trigger a predetermined operating measure to adapt operation of the motor vehicle to the stopping procedure if the probability value is in a predetermined range of values defining a likely occurrence of the stopping procedure.
The motivation for doing so would be to improve fuel efficiency of the vehicle by triggering operating measures on a switched-on engine providing energy that is not required by the driving condition at the moment of consideration.

With respect to claim 2, Meyer teaches that the potential stopping point comprises at least one feature selected from the group consisting of: an intersection with right-of-way control, a traffic circle, a stop sign, a traffic light, an on-ramp, a barrier, and a parking garage entrance (7:40-57, Meyer teaches “traveling the identified road segment, and an estimated stopping probability for each traffic stop and/or stop sign identified in the road segment information for the identified road segment.”).

With respect to claim 3, Meyer teaches detecting at least one reference event preceding the stopping point (13:57-63, the “energy consumption predictions” comprises within it the “Stop Prediction Model” from claim 1, also see Fig.2A and Fig.2B).
Meyer discloses adjusting parameter values on the basis of the at least one reference event (15:53-58, Fig.4, item 410).
Meyer does not specifically discloses adjusting the probability value.
However, Huang discloses adjusting the probability value ([0047]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Huang to adjust a probability value on the basis of at least one reference event detected preceding the stopping point.
The motivation for doing so would be to provide a reliable energy consumption profile of a motor vehicle by considering the at least one reference event along the route on which the motor vehicle travels.

With respect to claim 5, Meyer teaches that determining the probability value includes adjusting the probability value using at least one factor selected from the group consisting of: traffic information, a respective indication of a time of day, a day of the week, a season, and a schedule change of a traffic light (14:29-40, “real-time traffic data, route segment condition data”; 6:51-54 may also be considered).

With respect to claim 9, Meyer does not disclose an operating measure that comprises at least one measure selected from the group consisting of: converting a drive train of the motor vehicle into a coasting mode, a drag mode, and/or a recuperation mode; and switching off an internal combustion engine of the motor vehicle.
However, Huang discloses an operating measure that comprises at least one measure selected from the group consisting of: converting a drive train of the motor vehicle into a coasting mode ([0052], “sailing mode with the clutch open”), a drag mode ([0052], “overrun mode with the clutch closed”) and/or a recuperation mode ([0051], “energy regeneration”); and switching off an internal combustion engine of the motor vehicle ([0054]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Huang to include an operating measure that comprises at least one measure selected from the group consisting of: converting a drive train of the motor vehicle into a coasting mode, a drag mode, and/or a recuperation mode; and switching off an internal combustion engine of the motor vehicle.
The motivation for doing so would be to reduce energy consumption by activating an operating measure, with the option of also converting kinetic energy of the vehicle into electrical energy (Huang, [0051]). A person having ordinary skill in the art knows that motor vehicles without the operating measures described above will consume more energy than a motor vehicle with the teachings of Meyer and Kretschmann.

With respect to claim 14, Meyer teaches a control device for a motor vehicle, the control device comprising: a computing device (Fig.5, item 500, i.e. computing system, Meyer teaches: “the computing system may be used for one or more of the devices shown in FIG. 3, or in any other system configured to carry out any one or more of the methods, features, and processes discussed herein, is shown and 10 designated by the computing system 500.”) with a processor (Fig.5, item 511) and a memory (Fig.5, item 512); the memory storing a set of instructions, the set of instructions, when loaded and executed by the processor, causing the computing device to (16:16-22): determine an upcoming potential stopping point along the route (3:23-29); upon approach to the potential stopping point, calculate a value for a probability of a stopping procedure of the motor vehicle at the stopping point at least in part on a stopping model (7:40-43); wherein the stopping model, includes a statistical model providing intermediate values between 0% and 100% for the probability value (7:58-63, it is inherent that if there is a value of 100%, there is a value of 0%). 
Meyer does not teach that if the probability value is in a predetermined range of values defining a likely occurrence of the stopping procedure, trigger a predetermined operating measure to adapt operation of the motor vehicle to the stopping procedure. 
However, Huang discloses that if the probability value (Fig.2 and Fig.3: Prot) is in a predetermined range of values defining a likely occurrence of the stopping procedure, triggering a predetermined operating measure to adapt operation of the motor vehicle to the stopping procedure ([0047]).
Since claim 14 encompasses a device performing the method being claimed on claim 1, the same reasoning is applied, for the same reasons, to claim 14.

With respect to claim 15, Meyer teaches a motor vehicle (item 101, Fig. 1) having a control device as claimed in claim 14 (Fig. 5, item 500).

Claim(s) 4, 8, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Huang, as applied to the claims above, and further in view of Kretschmann et al. (US 2020/0156641 A1, hereinafter Kretschmann).
With respect to claim 4, Meyer teaches at least one reference event at an earlier stopping point with a traffic light (13:57-63, see claim 3 rejection above).
Meyer does not disclose a starting procedure.
However, Kretschmann discloses a starting procedure ([0039]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Kretschmann to detect at least one reference event that comprises a starting procedure at an earlier stopping point with a traffic light.
The motivation for doing so would be to prepare the car for an expected acceleration in view of a green phase from the recently switched traffic light upfront of the motor vehicle.

With respect to claim 8, Meyer teaches training the stopping model by coupling the control device to a data source outside the vehicle (6:2-7).
Meyer does not disclose receiving model data from another motor vehicle through the data source; and adjusting the stopping model using the received model data.
However, Kretschmann discloses receiving model data from another motor vehicle through the data source; and adjusting the stopping model using the received model data ([0013], claim 10, Kretschmann discloses “wherein stopping operations of the motor vehicle and the at least one other motor vehicle are coordinated with one another by way of exchanging driving information between the motor vehicle and the at least one other vehicle.”).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Kretschmann to train the stopping model by coupling the control device to a data source outside the vehicle; receive model data from another motor vehicle through the data source; and adjust the stopping model using the received model data.
The motivation for doing so would be to create stopping models on routes on which a primary motor vehicle has not travelled yet, by receiving stopping models from a secondary motor vehicle that has travelled on that same route on which the primary vehicle has not.

With respect to claim 11, Meyer teaches determining a duration value for the stopping procedure using the stopping model; wherein the duration value indicates how long the motor vehicle will presumably be at a standstill during the stopping procedure (7:42-48).
Meyer does not disclose that a starting measure is started by the control device on the basis of the duration value.
However, Kretschmann discloses that a starting measure is started by the control device on the basis of the duration value ([0039], Kretschmann discloses “At the end of the waiting time, the control device 3 issues driving instructions to the driver of motor vehicle 2, the instructions characterizing that it is possible to continue driving shortly. This can be done by ending an engine stop phase, turning an engine on…”).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Kretschmann to determine a duration value for the stopping procedure using the stopping model; wherein the duration value indicates how long the motor vehicle will presumably be at a standstill during the stopping procedure; and a starting measure is started by the control device on the basis of the duration value.
The motivation for doing so would be to provide comfort to the driver by triggering a starting measure on the vehicle at a correct time during the standstill (e.g. at the end of a barrier blockage, due to a train crossing event), by preparing the vehicle for the coming acceleration.

With respect to claim 12, Meyer does not disclose a starting measure that comprises starting a switched-off internal combustion engine of the motor vehicle.
However, Kretschmann discloses a starting measure that comprises starting a switched-off internal combustion engine of the motor vehicle ([0039], see claim 11 rejection).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Kretschmann to execute a starting measure that comprises starting a switched-off internal combustion engine of the motor vehicle .
The motivation for doing so would be to perform a fuel-efficient travel by switching off and switching on a motor vehicle’s engine under the right circumstances, resulting in lowering the use of fuel or energy during standstill events where the driver does not request drive power.

With respect to claim 13, Meyer discloses determining an upcoming potential stopping point (as set forth on the claims above).
Meyer does not specifically disclose determining an upcoming potential stopping point in an earlier journey of the motor vehicle where the motor vehicle has already carried out a predetermined minimum number of stopping procedures.
However, Kretschmann discloses determining an upcoming potential stopping point in an earlier journey of the motor vehicle where the motor vehicle has already carried out a predetermined minimum number of stopping procedures ([0018], Kretschmann discloses “The support of the stopping at the stopping point, in the event of necessity, can thus be adapted to the driver's preference with respect to the position of the stopped motor vehicle, even in future stopping operations at the stopping point or at similar stopping points”).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Meyer with the teachings of Kretschmann to determining an upcoming potential stopping point in an earlier journey of the motor vehicle where the motor vehicle has already carried out a predetermined minimum number of stopping procedures.
The motivation for doing so would be to provide a system that learns and matches the driver's habits, that way the system would consider stopping points with a probability value that would trigger a fuel efficient measure, and in consequence of this, an accurate energy consumption profile of the motor vehicle along a route with upcoming potential stopping points that were determined from earlier journeys of the motor vehicle where a motor vehicle has already carried out a predetermined minimum number of stopping procedures may be provided.

Allowable Subject Matter
Claims 6, 7 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luis E Caban whose telephone number is (571)272-5770. The examiner can normally be reached 9:00am - 6:00pm, off alternate Fridays .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS E. CABAN/            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665